                                         JOSEPH PAUKMAN
                                        ATTORNEY AT LAW
                                    --------------------------------
                                       1407 Avenue Z # 612
                                       Brooklyn, NY 11235
                                        tel: (718) 736-4050
                                        fax: (484) 307-7973
                                       3360066@gmail.com


                                          August 20, 2019


Hon. Gregory H. Woods
Via Pacer
500 Pearl St.
NY NY 10007


                                                                       Re:  American E Group v
                                                                            Livewire Ergogenics
                                                                            v Elana Hirsch et al
                                                                            Index 1-18-cv-3969-
                                                                            GHW – Withdrawal
                                                                            of counsel
                                                                       ===================

Dear Judge Woods

       Third party Defendants counsel, Bryce Jones, Esq., attorney for Sunny

Joseph Barkats and JSBarkats, PLLC has terminated Joseph Paukman as attorney (see Docket

165). It is unclear if Sunny Joseph Barkats and JSBarkats, PLLC has terminated me, but if he did

it was based on the advice of other counsel in this case.



Local Civil Rule 1.4. Withdrawal or Displacement of Attorney of Record
An attorney who has appeared as attorney of record for a party may be relieved or displaced only
by order of the Court and may not withdraw from a case without leave of the Court granted by
order. Such an order may be granted only upon a showing by affidavit or otherwise of
satisfactory reasons for withdrawal or displacement and the posture of the case, including its
position, if any, on the calendar, and whether or not the attorney is asserting a retaining or
charging lien. All applications to withdraw must be served upon the client and (unless excused
by the Court) upon all other parties.




       If the Court wishes, the reasons for withdrawal can be stated in camera and under seal. I

am asserting a charging lien ( 40 percent to be split by Bryce Jones, Jerome Noll, myself and any

other lawyers, on any judgments won by Sunny Joseph Barkats and JSBarkats, PLLC., but not

less than 10 percent and $700).

       This motion is in furtherance of my obligation to seek withdrawal from this case based on

the termination in Docket 65.


                                      /s/Joseph Paukman
                                    __________________

                                     JOSEPH PAUKMAN


cc Sunny Joseph Barkats and JSBarkats, PLLC via email to sunnybkats@gmail.com
